internal_revenue_service department of the treasury appeals_office one cleveland center-sulte east ninth street cleveland oh date deg number release date a b person to contact employee id number fax rafer reply to apfe in re eo examination ‘tax pertod s ended ein g wie and certified mail dear this is a final adverse determination as o your exempt status under sec_601 of the internal_revenue_code and december sec_501 our adverse determination was made for the following reasons your organization faila to meet the requirements for exemption under sec_401 for the periods ended december provides for the exemption of certan insurance_companies if their gross_receipts for the taxable_year do not exceed dollar_figure and if more than percent of such gross_receipts consist of premiums arecent examination of your organization's activities and forms determined that your organization's gross_receipts exceeded the limits sel forth in sec_501 c a ci as described above based on the above we are revoking your organization's exemption from federal income tex under sec_504 c 1s of the internal_revenue_code offective january ‘you are required to file converted forms 1120-pg u s_corporation income_tax return for any years which are stil open under the statute_of_limitations beginning with the year ending december and december you shoutd file any retums due for the periods ending dacember with the intemal revenue service tege eq ‘these retums should be filed within days of the date of this letter forms for tax periods beginning on and after january should be filed with the service_center ina timely mannes ‘you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and tslephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can tall the taxpayer_advocate far the irs office thal issued this fetter see the enclosed notice 121k heloful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses ‘taxpayer advocate assistance cannot be used 2s eubstilute for established irs procadures formal appeals processes etc the taxpayer advocete is not able o ravarse lagal or technically correct_tax determinations nor extend the lime fixed by law that you have to fle a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter thal may not have been resolved through normal channels gbts prompt and prdper handling ifyou have any questions please contact the person whose name and telephona number are shown in the heading of this letier sincerely yours dougla sec_4 schulman commissioner by ahk phil checles f fisher appeals team manager encheure notice helpful contacts for your notice of défielency s ot exempt and government entities division department of the treasury internal_revenue_service gammarce straet dallas tx date ‘ ergend org organization wane xx date addrewa address org address dear taxpayer_identification_number form tax_year s ended person to contact1d number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we beliave an adjustment of your organization's exempt status is necessary we have aisa enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer inciuding administrative appeal procedures within the intemal revenua service ifyou request a conference with appeals we will forward your written_statement of protest fo the appeals_office and they will contact you for your conveniance ant envelope is enclosed if you and appeals do not agree an some or all of the isat after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and retum the enclosed form 6018-a consent to proposed adverse action we final lefter modifying or revoking your exempt status under rc will then send you a if we do not hear fram you within days from the date of this letter we will process your case on the basis of the recommendations shown in the repart of examination and send a final letter advising of our determination in either situation outfined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax retums for the tax period s shown above for ail years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file retums for ‘ater tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office of tha taxpayer advocale taxpayer_advocate assistance is not substitute for established irs procedures such as the formal appeals process the taxpayer advocata cannot reverse a legally correct_tax determination of extend the time fixed by law that you have to file a petition m a united_states court the taxpayer_advocate can however see thet a tax matter thal may not have been resolved through normal channals gets prampt and proper handling you may caill toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone ‘umber shown in the heading of this letter the most convenient time to call if we need to cantact you thank you for your cooperation if you write plaase provide a lalephone number and sincerely marsha a ramirez director eo examinations enciosures publication publication form 6018-a report of examination envelope ‘dapartete os teeny invern bevo soar explanation of item sec_1 schedule no or exhibit year period ended december december 20xx 20k pom 886a ‘naine of taxpayer org legend org organization name treasurer treasurer company company issu xk date xyz state by-1 employes o-1 co-2 co-3 co-4 company company does org qualify for tax exempt status under internal_revenue_code irc sec_501 for tha yaars ending december 20xx z0xx a if org does not qualify for tax exempt status for years ending december 2oxx 2oxx what are the tax consequences ifthe tax exempt status is revoked how will it affect future years facts org org was formed in the state of xyz an march 20xx the articles of incorporation for org states the purpose of tha organization as follows purpose- to administer and operate on a cooperative basis the production or fumishing of goods services or facilities fo provide health and wellness and related educational_services in order to advance and promote the business interests of the membare of the corporation to assist the members of the corporation and the organizations with which they may be associated in the performance of health and wellness promotional activities and to act as a group_insurance policyholder the bylaws of the organization discuss that there would be between directors in charge of the organization it also states the following regarding members sec_2_1 qualification mambarship status may be bestowed in accor 2e with sectlon of this article li on any person or entity ial qualifies for membership pursuant to the by-laws or any membership rules promulgated by the board_of directors pursuant to sec_2 of this article ll members wil be qualified and selected parsons or entities selection and omanization the membership chalrman sec_22 membership may bestow membership status on any qualifying person or entity in accor ca with the membership rules promulgated by the board_of directors pursuant to sec_2 of thie article membership status may not be assigned bya marnber to any other person or entity form acne page deparament of the treasury - internal_revenue_service er explanation of items form 886a ‘name of taxpayer org akbvow exhibit ‘year penod ended ‘december december 20kxk 20kx sec_2 voting members will have no power to vote on any matter except as will ba expressly granted by resolution of the board_of directors if allowed to vote members will be entitled to vote only at special meetings called by the president or board_of directors on such matters that affect the members’ benefits and that are presented to members for vote by the board_of directors entitled to vote on specified within its sole discretion when mambers are the matters the procedures governing such voling will membership rules established by the board_of directors pursuant to sec_2 hereof there will be no annual meeting of members entified to vote sec_2 membership rules the board_of directors within its sole discretion will establish membership rules to govern qualifications for membership membership rights and privileges termination of membership status snd rights ot any other matter affecting the members or membership the board af directors within ite sole discretion may amend or revoke such rules or adopt new rules at any time members will have only those rights and privileges that are expressly granted to them in these by-laws or in the membership rules established by the board_of directors pursuant to this sec_2 set forth be as in a rough draft mambership rules was provided by org for this examination the draft stated that to become member each person or entity must apply for membership on an application form the application must contain a statement that itis the applicant's undarstanding that membership does not guarantee that the applicant is ar will be insurable by insurance_companies the membership chalrman may at his or her discretion accept any qualified applicant as a member application farm was filed with the service on march 20xx ifs purpose as stated in the application form was as follows the applicant organization org was formed solely to provide for a mechanism to collect monthty aggragale sum from members and then in ons lump sum pay a manthly health insurance premium to the insurance provider these are the sole duties involved in the organization the organization facilitates the members by a simplifying the health insurance enrotiment process b strearntining the administrative relationship between the members and the insurance provider and c reducing or helping to control the ever-escalating health insurance costs by providing better pricing and services for members of the organization this is the sole past present and planned purpose of the applicant organization departneatof the treasucy - laremaal revenue service form aitevs8 page -2 tipinent dhe trewary imam ravens seed fom bbga ‘name of taxpayer org explanation of items schedule noor exhibit ‘year period ended december december 20xk 20xx the only other costs involved include a some minor bank service fees and b some minor administrative fees including postage copies stc emp-1 recelves the monthly lump sum and pays the monthly premium to the insurance provider enmp-1 algo handles legal issues related to the organization the treasurer and board member treasurer provides accounting services including reconciling the bank statements and provides tax preparation services including preparing this document as well as the annual farm emp-2 oversees and coordinates the insurance services and the relationship between the members and the appficant organization each officer's duties comprise approximately of the total time involved in managing the organization's affairs and provide said services at each of their respective affices whe clear their the spplication form also states that the organization does not ever expect any financial support other than the sole source_of_income from the monthly membership payment issued fo pay the monthly insurance premium as for dissolution the organization made the statement that there is no accumulation of asseta aver expected in a letter dated january z0xx fo the service from the organization ‘org states the through following in general members are co-1 the rights that org focuses on are the ability for members to obtain health and disability insurance at group rates after more correspondence between org and the sarvice the organization recelved a determination_letter dated september 20xx granting exemption under sec_501 c tn the letter it states the new requirements under this code section for years beginning on or after january 20xx in a better dated november 20xx from emp as president of org in response to the first information_document_request idr and phone conversations with org org provided the fotlowing information as i think explained to you on the telaphone org does not directly provide insurance to anyone rather it acts as a group_insurance policyholder and assists individual members who wish to ablain both group health and disability insurance accordingly every month org collects premium amounts for individual members and based on the total collected pays the monthly premiums for the mambers' health insurance and the members’ disability insurance insummary org acts aa group policyholder fora number of inthe xyz since org is nat an employar group the group intemal reveone service of the treanucy for 886-acieetd ‘department involved paget -3- ‘duparcners of che tress tena revers serviee explanation of ieems foun 886a name of taxpayer org schedule no or exhibit ‘year period ended december december 20x 20kx incorporated to attract health and disability insurers and demonstrate that there is unity of interest for insurers providing group coverage org neither sails a product nor provides a service it the board and officers are charged primarily with ensuring that monthly premiums are paid to the referenced insurers which are managed by a three-person board_of directora officers ls a self-contained group consisting at times of during the course of the examination this agant secured coples of insurance policies in effect during audit years the policies were group policies issued by the insurance_companies org was listed as the policyholder org did not sell any of the insurance to the members their only activity was the collection of the premiums from the members and submitting those premiums to tha raspective insurance_companies a breakdown of each policy follows co-2 name of policyhelder- org type of coverage- group long term disability policy issued in state af xyz effective date- may 20xx policy amendment august 20x e e s monthly arnount of dollar_figure minimum baneflt- dollar_figure maximurn benefit period- determined by age pollcy owner co-1 employer- co-1 org o co member any active owner-emgloyes or amptoyee of the employer citizen or resident of the country or country regularly work sec_30 or more hours per week benefit date- day of disability in the firal days after date you become disabled maximum benefit- of your predisability eamings not to exceed a policyholder- trustee of employers health insurance benefits trust participating employers org effective date- 20xx departaent ofthe tresmury - iotemal revenue serde notice- 20xx added emplayer- co-1 form 886-airewsot fan 986a ‘name of taxpayer expkamation of items teper os wess veo baer theda noor exhibit ‘year pertod ended december taal org 20xx december 20kk group heaith insurance_contract through 20xx co-4 pollcyholdar- org effective date july 20xx group health insurance_contract payment of premiums- monthly premium rider- core plan buy-up plan form_990 was filed for the 20xx 20xx tax years the following is a breakdown of the gross_receipts received by org for the years ending december 20xx 20xx and the percentage of gross premiums to grose receipts for the same years org premiums earned 20xk 2oak law and analysis total gross recsipls percentage- gross premium reinsurance income to grass receipts qualify for tax exempt status under does internal_revenue_code irc sec_501 for the years ending december other investment_income internal_revenue_code sec_501 cx15xa exempts from federal_income_tax insurance_companies as defined in sec_816 other than ife including interinsurers and reciprocal underwriters if- i the gross recaipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross recelpts consist of premiums or in the case of a mutual insurance company- of the treastay - internal_revenue_service departrnent form 886-agawss ii page -5 oe tea tren raven saver bape explanation of items fom bbga name of taxpayer org chedle no or exhibic ‘year pernod ended december december 20k 20xx the gross_receipts of which for the taxable_year do not exceed dollar_figure and w more than percent of such gross_receipts consist of premiums clause il shall not apply to a company if any employee of the company or a member of the employee's family as defined in sec_2032 a e is an employee of another company exempt from taxation by reason of this paragraph or would ba sa exempt but for this sentence sec clarification of exemption from tax for smail property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 cx15 a to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such grass receipts consist of premiums curently whose net written premiums or greater direct written premiums for the taxable_year do not exceed dollar_figure or mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose amployees or member of the employee's familly is an employes of another company exempt from tax under sec_801 these changes were applicable after decembar company and pramlums of premiums_paid for reinsurance subchapter_b of chapter subtlie a of the code items described in sec_834 grags investment_income of a oorrlife insurance a premiums including deposits and assessments without reduction for retum c other items that are property included in the taxpayer's gtoss income under notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 a of the internal_revenue_code this notice advises taxpayers that the service will inciude amounts received trom the folfowing sources during the taxable_year in gross_receipts for purposes of sec_601 x15 a thue gross_receipts include both tax-free interest and the gain but not the entire amount reallzed from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross investment incame unless those amounts are otherwise included in gross_income accordingly tha tarm gross recelpts does not include contributions to capital excluded from gross_income under sec_118 or salvage or form ajpavs page -6 departratne of the treasury - internal_revenue_service ‘depart othe trearry ter revere explanation of items sonica fem 836a ‘name of taxpayer org ‘schedule no or eshibie yeur period ended december december 20xx 20xx reinsurance recovered accounted for as offsste to losses incurrad under sec_832 sec_834 b d of the intemal revenue code includes under gross recelpts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 c of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capltal assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under intemal revenue cade irc sec_504 a and the operation of chert above that was able to meet the requirement of gross premiums to gross_receipts did not qualify for tax exempt status during it was determined by the during and however was not able to maet the dollar_figure gross_receipts limitation effective date- did meet the requirement of over in general- except as provided in paragraph the amendments had ta meet ei requirements either under did not meet the requirements under elther section to be qualified under sec_501 cx15 sec_501 cx15 axi or axil of the code section e of the pension funding act of p l provides the effective dale of the new requitements far exemption under sec_501 c it states as a non-stock company mutual preralums to grosa receipts but --_ could not meet the limitations of under dollar_figure in gross_receipts made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association whieh-- a for the taxable_year which includes date meets the tequirements of sec_501 c a of the intemal revenue deparemeat of the treasury innernal revenue service form 886-acnensé page -7- x fors nanw of taxpayer org erste tay are explanation of items hehe noor exit year period ended december december 3i 20kk ox code of as in effect for the last taxabla year beginning before date and b on date is ina recelvership liquidation or aimliar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beapmng after the earlier of the date such proceeding ends or december 3t f was not involved in a court ordered liquidation during section does not apply to this organization and therefore it years ending december does not qualify for tax exempt status for what are the tax consequences since jand did not qualify for tax exempt etatus under irc section dollar_figure forthe years was required to fila form_1120 1120-pc tor both years sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an altemative tax for certain small companies it states in sec_834 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed far aach taxable yaar on the mcome of every insurance_company to which this subsection applies a tax computed by muttiptying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses he companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- tii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elacts the application of this subsection for such taxable_year form 886-acrsess pages -8- department of ths treasury - internal reveout service fom 686a bape fae ta tal reve explanation of items nr nan of taxpayer org schedule noor exbib year period ended ‘december december 20kx 20kx the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause aro met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i it states in general that except as otherwige provided in this section the elections described in paragraph a of this section must be made by the later of- a the due_date taking into account any extenstons of time to file obtained by the taxpayer of the fax retum for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended retum regs a mentioned above includes sec_834 bx2 a regs a describes the manner of making elections tt states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax retum for the first taxable_year for which the election is lo be effective is not entitled to the relief farm 120-pc is required for each year if because it did not meet the requirements of regs if the tax exempt status is revoked how will it affect future years based on the code and requiation sections above under b for a and therefore would be required to report ail income and expenses on farm 1120-pc for each year the election was not filed when required the tax exempt status is being revoked for the years ending december meets the requirements under irc c in future years it may be allowed to file the form_990 for each year thay qualify a self-deciared entity otherwise form_1120 1120-pc would ba required form 886-amaae ‘departncat ofthe trwssury - tomroal revenue service page - unknown ai the time of this writing position summary yer's ‘departmen of che treerny- deere reve explanation of items serve form 886a ‘name of taxpayer org ‘schedule no or exhibit year fedod eaded december december 20kx 20xk it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years ending december 20xx 20xx should be revoked based on not meeting the qualifications for exemption under irc ck forms 1120-pc would be required to be filed for years ending december 20xx 20xx without the relief under sec_831 b being applied ter position if for some reason org meets the new requirements limitations under sec_501 then there is an akernative position that org does not qualify under sec_601 c because it is not an insurance_company as stated above org does not provide any insurance to the members org acie as a mechanism to collect monthly aggregate sum from members and then in one lump sum pay a monthly health insurance premium to the insurance provider these are the sole dutles involved in the organization the organization factiitates the mambers by a simplifying the health insurance errollment process b streamiining the administrative relationship between the members and the insuranca provider and o reducing or helping to control the ever-escalating health insurance costs by providing better pricing and servicee far members of the organization this is the sale past present and planned purpose of the applicant organization neither f_r c dollar_figure c nor its correspanding requiations define an insurance_company subchapter_l of tha code rc sections however addresses the taxation of insurance_companies the term sinsurance company has the same meaning under sec_601 as it does in subchapter_l see h canf rep no cong sess vol i raprintad in vol c b lr c sec_816 formaily r c sec_801 defines a life_insurance_company as part of this definition r c sec_816 provides the tarm ‘insurance company’ means ‘any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of riska underwritten by insurance_companies a company whose primary and predominant business activity during the taxable yaar is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the cheracter of the business actually done in form 886-ajperse page treas rag sec_1_801-3 defines an insurance_company as of the treasury - internal reveaue service departmsnt depa aie ty tea en explanation of items form 886a ‘name of taxpayer org schedak ne or exhibie year period ended december 20xx december 20kx the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code business activity is not the issuing of in this case org's primary and insurance or annuity_contracts or the seinguring of risks underwritten by insurance_companies org does not do either or these two activities its sole purpose is to assist in the collection of premiums and payment of those premiums to the insurance_companies on a monthly basis predominant clr 438_us_835 that there is no insurance_contract that 66_tc_1068 affd 572_f2d_1190 another aspect f0 consider in this case is provides both rigk shifting and risk_distribution in amerco subsidiaries t c a case affirmed by the cireutt the tax_court adopted a three-part test the three parts consist of is the risk an insurance risk is there risk shifting and risk distribution’ and is thera insurance in is generally accepted sense neither the internal_revenue_code nor the regulations specifically define the term ingurance contract the courts have generally required that a transaction involve both risk shifting from the insured's perspactiva and risk dietfbutton from the insurer’s perspectiva in order to ba characterized as insurance helvednav legiene 312us gulf oi gorp v commissioner 014_f2d_396 risk shifting ocours when person facing the possibility of a loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 b clarified by revrul_89_61 c8 the risk transferred pursuant to an insurance_contract must be a risk of economic loss allied fidelity itis exam’s position that risk_distribution requires both a distribution of exposure units and a distributian of a pool of premiums in addressing distribution courts have focused ‘on one or the other but no case has address both risk_distribution of exposura units refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units aré insured although the potential total losses increase thare is also an increase in the predictability of average loss this increase in the predictability of the average loss dec eases the amount of the capital that an insurance_company needa per risk unil to remain at a given solvency level see rev rui 1989_1_cb_75 the courts have not spent a great deal of time explaining what they mean by risk_distribution no court has squarely held that there can be no risk_distribution if there is form 886-ageres page -11- ‘departroent of the treasury - internal revenwe service cir cert_denied cor sepak os pasay tel ca explanation of items fon 886a nante of taxpayer org schedule no of exhibir yeap peril boded december december 20xx only one or few insureds a fair reading of the court opinions addressing the issue however supports the rs's position see bames v united_states 601_f2d_984 cir risk distributing is the spreading of the risk of loss among the participants in an insurance program ses also commissioner f 2d cir such spreading is effectuated by pooling among unrelated insureds rlisk distribution means that the party assuming the risk distributes his potential liability in part among others states 797_f2d_920 cir risk_distribution is accomplished where the tisk is distributed among insureds other than the entity that incurred tha loas see ross v odem 401_f2d_484 cir v treganowan beach pa the sixth circuit touched on the issue of risk_distribution in 881_f2d_247 cir noting that there was adequate risk_distribution whers the captive insures several separate corporations within an affiliated_group and losses can be spread among the several dietinet coporate entities the ninth circuit has also measured risk_distribution by explaining neuring many independent risks in retum for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt af premiums lout v commissioner 811_f2d_1297 cir org does not issue any policies they act merely as a mechanism to collect pramiums due the insurance_companies from the actual policyholders and submitting those premiums the insurance_companies any risk shifting and risk_distribution ocours between the insurance_companies and the actuai policyholders the insurers there is no risk shifting and risk_distribution with org because org has no insurance policies also fo show that org is not an insurance_company is the lack of reserves to pay claims and the payment of claims themselves org is not liable to pay any claims any claims that are required to be paid ara paid_by the insurance_companies to the policyholders therefore org is not required to carry any rasarves the only assets maintained by org is the difference between what is callected in premiums and the amount submitted ta the insurance_companies this amount ig to pay for administrative fees that org incurs therefore as an alternative position it is the service's position that org does not quallfy under sec_501 c because it is not providing insurance and is not conducting itseif a6 an insurance_company irg_7805 b form 886-amrev e departmentof che treasury - intemat reveous service page i dapaeroof oh tuy tema reveme explanation of items ee fom 886a ‘name of taxpayer org schedule ne or exhibit ‘year period ended december 20xx december 20xx ifit is determined that org does not qualify for exemption based on the aftenative position above then the question arises whether they qualify for sec_7806 relief an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service regulations big_number a -1 ax2 rev_proc 20xx-4 dollar_figure eross-refarencing dollar_figure et seq 20xx-4 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addillon an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes of methods of operation after the determination fetter is issued regulation sec_601_201 revproc_90_27 1890_1_cb_514 any such changes must be reported to the service so that continuing recognition of exempt status can be evaluated the commissioner may revoke a favorable determination_letter for good cause regulation sec_1_60 a -1 ax2 a favorable determination_letter may be revoked by written notice to the organization to whom the determination originally was issued regulation sec_601_201 m crass-referencing reg i rev_proc c b ifthe commissioner revokes the tax exempt status of an organization the remaining question fs whether the revocation should ba applied prospectively or retroactively generally revocation of a delermination letter is prospective rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et saq revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated in manner materially different from that orlginally represented reguation sec_801 n q revproc_90_27 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open yeara under the statute regulation sec_601_201 in cases where revocation is due to a material_change inconsistent with exempt status in the cheracter the purpose or the method of operation revacation will ordinarily take effect as of the date of the material_change regulation sec_601_201 n rev_proc fn any event revocation will ordinarily take effect no later than the time at which the organization received weltten notice that ite exemption ruling or determination fetter might be revoked regulation sec_601 -201 nk6xi of the treasury - intemal reveaue service ‘department form 886-acaeved page -13- depa of te remy teal reve explanation of items sens fom 8ga name of taxpayer org ‘schedule no or exhibic ‘year period ended december 20kx december 2oxx under certain circumstances however the commissianer may in his discretion grant relief from retroactive revocation under r c b of the code sec_7805 b of tha intemal revenue code provides application to rulings the secretary may prescribe the axtent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the intemal revenue laws shall be applied without retroactive effect sec_301_7805-1 of the regulations delegates authority grated by rc b to the commissioner or the commissioner's delegate to request ilr c b relief the organization must submit a statement in support of this application of r c b as described in rev_proc 20xx-4 seg algo rev_proc 20xx-5 the organization's statement must expressly assert that the request is belng made pursuant to r c b the organization's statement must also indicate tha relief requested and give reasons and arguments in support of the relief requested it must also ba accompanied by any documents bearing on the yequest the organization's explanation and arguments should discuss the five factors bearing on retroactivity listed in rev_proc 20xx-4 cross-referencing as they relate to the situation at issue these five ‘tems are in effect the same as the factors provided in regulation sec_601_201 1x5 and m statement of procedural rulas which states n e f except in rare of unusual circumstances the revocation or modification of a ruling will not be applied retroactively with reapect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such a ruling if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in applicable law the determination_letter was originally issued for a propased transaction and the taxpayer directly involved in the determination_letter acted in good_faith in reliance upon the determination_letter and revoking or modifying the determination_letter retroactively would ba to the taxpayer's determinant form amev st page -14- if relief is granted under r c b the effective date of revocation of a determination etter is no later than the date on which the organization first received ‘deparcmant of the terasury lntemal revere service a form 886a name of taxpayer ipa yay taal reni explanation of items org 20xx 20kk schade novae exhibit ‘year period ended ‘december december written notice that its exemption might be revoked reguiallan sec_601_201 xi viminig edueation fund v commissioner 85_tc_743 aifd 799_f2d_903 than the date on which the organization firet recelved written notice thal its exemption might be revoked virginia education fund v commissioner t c pincite cir this does not preclude the effective date of revocation being earlier the supreme court has held that tha commissioner has broad discretion under ilr c b and its predecessor i in deciding whether to revoke a ruling retroactively nar 353_us_180 see aleo e united_states u s the commissioner's determination chior is reviewable by the courts only for abuse of that discretion virainia education fund v commissioner 85_tc_743 forn 886-airev d page -15- department of the treatury- intemal rewane service
